Vinje, C. J.
It will be observed that the order appealed from is not a final order in a contempt proceeding because it *35contemplates that the matter shall go back to the commissioner and the defendant shall be questioned further, and it is only in case he persists in his refusal to answer that the order of the commissioner shall become operative.
The order appealed from is a contingent one, to become effective only in case there is a second refusal by defendant to answer the questions. The opportunity for a second refusal has not been afforded him and we cannot say what he would do if questioned again. To be appealable an order must finally dispose of the matter under consideration, not contingently merely.
By the Court. — Appeal dismissed.